Title: John St. Clair to Thomas Bullitt, 13 April 1758
From: St. Clair, John
To: Bullitt, Thomas

 

Sir,
Philadelphia April 13th 1758

Last night I received an Order from Brigadier Genl Forbes, to purchase some Match coats and all the light Arms I could get at this Place, to Equip the Indians that are at Winchester, which I shall send from hence to morrow⟨.⟩ I have sent Mr Gist £300 Virginia Currency to Supply them with any thing that he may find in Virginia—You may acquaint them that nothing in our power shall be wanting to Accommodate them.
I am here still employed about Artillery and laying in Stores of all kinds, that we may take the field as soon as possible, so soon as I am able to finish it I shall be with You, of which you will please to Acquaint the Indians. take care to keep them in Spirits as much as you can, and give them all the Encouragement you can to go out on Scouting Partys, and if Possible to bring in one prisoner with each party. You will please to let me know the number of each Nation that is with You and what more are Expected. I hope you have received the Express I sent to you about a week ago; if he is fallen into the Enemys hands it will be a great loss to us.
I must desire you will Speak to my old Friend Charles Smith to prepare for me at Winchester, Materials for building a Couple of large Flatts so that we will have nothing to do but Join them together and Caulk them; they are for Coxe’s on Pottomack. I shall be glad if You can get a few Barrels of tarr made near You. I beg my Express may not be detained. I am Sir, Your most Obedt Hum. Servt

John St clair

